302 N.Y. 573 (1951)
In the Matter of the Claim of Beatrice Blitz, Appellant. Edward Corsi, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued November 30, 1950.
Decided January 11, 1951
John T. De Graff, John E. Holt-Harris, Jr., and John J. Kelly, Jr., for appellant.
Nathaniel L. Goldstein, Attorney-General (Francis R. Curran and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, without costs; no opinion.